Opinion issued April 19, 2022




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-21-00436-CV
                              ———————————
     HARRIS COUNTY DISTRICT ATTORNEY’S OFFICE, Appellant
                                              V.
                            ROBERT GANDY, Appellee


                     On Appeal from the 164th District Court
                              Harris County, Texas
                        Trial Court Case No. 2020-74516



                            MEMORANDUM OPINION

       Appellant, the Harris County District Attorney’s Office, filed a notice of

appeal from the trial court’s July 13, 2021 Order of Expunction. Appellee, Robert

Gandy, filed a motion to dismiss the appeal for want of prosecution based on

appellant’s failure to timely file a brief.
      We grant appellee’s motion and dismiss the appeal for want of prosecution.

      The appellate record was due on September 13, 2021. See TEX. R. APP. P.

35.1. Neither a clerk’s record nor a reporter’s record was filed by that date. The

court reporter for the 164th District Court of Harris County, Texas requested two

extensions of the deadline for filing the reporter’s record and filed the reporter’s

record on October 26, 2021.

      On September 15, 2021, the Clerk of this Court notified the trial court clerk

that the time for filing the clerk’s record had passed and requested that the clerk’s

record be filed within thirty days of the date of the notice. On September 16, 2021,

the trial court clerk filed an information sheet notifying the Court that the clerk’s

record had not yet been filed because it was a sealed record and would be filed when

the trial court entered an order “releasing sealed documents” for filing with this

Court. The sealed clerk’s record was subsequently filed with the Court on December

15, 2021. Accordingly, appellant’s brief was due on or before January 14, 2022.

See TEX. R. APP. P. 38.6(a), (d). No brief was filed.

      On January 25, 2022, appellant was notified by the Clerk of this Court that

this appeal was subject to dismissal unless a brief, or motion to extend time to file a

brief, was filed within ten days of the notice. See TEX. R. APP. P. 38.8(a) (governing

failure of appellant to file brief), 42.3(b) (allowing involuntary dismissal of appeal

for want of prosecution), 42.3(c) (allowing involuntary dismissal of case for failure


                                           2
to comply with order of this Court). Despite the Clerk’s January 25, 2022 notice,

appellant did not adequately respond. Further, more than ten days have passed since

appellee’s motion to dismiss was filed, and appellant has not adequately responded.

See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant appellee’s motion and dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b), (c), 43.2(f). All pending motions are

dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.




                                         3